,.
                                                                                   581



         OFFICE   OF THE     ATTORNEY       GENERAL     OF TEXAS
                                 AUSTIN




Honorable Claude A. ~~lllitms
Cheirmen end ikeeutlve Clreotor
Tsxee Unemployment Compensation Com&,saion
Auetin, Texas

Deer 3irr




                                                        8 in the vnom-
                                                         Companaati~ Aa-
                                                        OlQn mnd   llpplie6
                                                by bho ?ederal 0ofersmrnt.




                           your letter  that you are Interseted oxkly
                           f SeoBlon       the Departmental Approprla-
                                         8 of
                           oh appertain to the purohesing 6f 6upplIe8
                           I opinion     is 80 llmitad.
       In the beginning, we wish to point out plome of              the Federal
Btetutsa whloh relate to the qusPrtlon kxt hend.
       ~sotifon 502 (a),     Title     42, V.Q.C.A.,    provides   in part
es fo2lowe;
Hon. Claude A.       iillllems,     pa&e    2




               “(a)    The Zoerd ahell frown tlma to tlm
        oartify     to ths &oretery   of the Troaaury  ior
        peymsnt to each jtiete wbioh hea au unamploym?nt
        oompensetion law approved by the Board under the
        X‘ederel Unemployment Tax Aot, such amounts es
        the board detormlnes to be naoaaaary for tha
        proper end efficient      administration  of swh law
        during the fiscal     year for whloh suoh peymsnt
        Is to be mde. . .”
        Saotlon     503 (a),      Title    45, aupre,   rwba   in part as   toi-
lower
             “The Board shall maka no oartliloatlon      tar pay-
        ment to any &ete unless It finds t&t the law of
        auoh &eta, approved by tha Board under the Frderal
        Unsmployrant Tax xot, lnoludaa provision    far;
               ‘(8) ErrbOtit8JUlY1, 1941, tha a%panditt~a
        of all moneys raoaived purauent    to hM.on  608 af
        thia title   solely for tha purposes end in the emounta
        round nsoeaaery by the Board for the proper and
        errioient   adminiatretfon or auoh btate lew~ end
              “(9)   Mreotive  July 1, 1941, the raplaoament,
        within a raaaonebla time, of any moneys raoalrad
        puxauant   to jeotion 502 or this titla,    whioh, be-
        oauaa of any a&ion    or contingency,    have bean lost
        or hsve been axpanded for purposes     other then, or
        in amounta in exoeaa of, thoea found neeeaaexy by
        the Board for the proper admlniatretlon      ot auah
        State law.”
        By virtue   of the above quoted statutes     and other    pror~aiona
of the Sooial     Soourlty Aot, the Sooial Saourlty fioarxl hea pro-
3nulgatad tarloua    atanderda, lnatruotiona,     speoiiioatfons,     rulaa
end ra&.ations      conowning the nenner end method in whioh the
Texas Unamploymsnt Compensation Coannfaalon may expand the
funds contained     in the Unamploymont Compensation Administration
Fund   Insofar  as sup Uad by tba Federal Oovexnnaant. The
yadarel Statutes ani the various       standards; inatruotions,
lpaolfloetions,     rulea and ragulationa    of tha Sod.81 jaourity
Board, promulgetad under 8e.M Fedora1 Stetutoa,           muat ba iolL-
lorad by the Ztete in order for tha State to receive the un-
employment oorripensetion a&liniatration      rude.
Bon. Clautla A. Will$mma, paga 25


       Ii the appliombla prorfiona     of s‘eotlon e of the Da-
partmanta Appropriation     Bill, rupre, apply to puroliese8 0r
auppliaa and equipment mede by the Unemployment Compensation
Commission out of Sunda contained in the ‘c’uer:ploymeat Compen-
setion Adminlatration   Zuud as turniehsd by the Iaderel Govern-
ment , then it will ba impassible for the Coomn;ireion to rollow
th6 verioue rulers,  reguletiono,  etc. of the aooial jeourlty
&era in this metter.
       In the Depertmental Appropriation Btll, aupre, wa find
oartein lenguaga in Seotion 1 tbera0r whloh apeolfioelly    rarer8
.to the Unemployment Compensation Commiss,ion. ?:e quote as
followa I

           “All   moneya granted to this    Sate by the’ hderal
      ~ernmant     tor the administration    of the UnorPploymnt


      moa*ya~grentad ror travel ehell be expndealn ths
      amounts and in aooordanoe ulth the standerda or the
      Ssatel    %ourlty  Board end the rubs     epll reylatfona
      adopted by the Unemployment Coap6maetion Comiraion        to
      mad euoh stenaards.       ;iut 0r .atats travel   expe~a
      pale   solely iroom ~aderel &mate aad dada in acaozdaaoo
      with the Fadarel’ ateaderd8     aa bsiryr naoearary iOr PM-
      per adminietratlon    or the Unemploymnt Companeatioa Aat
      do not here to hare the approval af the ~ttornay Ganerel.

            RSalaries to the amployaea of tha UnamployakenO
      Compsnoetlgn Oonniiaaion end Paembers of the Golcaiaaion
      shell ba paid in acoordanoa with egreemahta medo betwaan
      the ComuSaaion end the Sootal     Seawlty barb, but in
      no ease ahall suoh salarfpa ba leas then thoea auth-
      orlpad by tha Aot oreating    the Unsmplopent Compensation
      Coreainaion.* (U~ndaraoortag: ours)
       Since it irr nail kUGWIi that the Sadsrel Funde in guestion
oan ba obtained oaly~ if expended a.8~dlraotad by the 3oolal
Saourity herd,    we believe that the ebova undersoared langtaega
wuld ina1aat.a that the general provision8      montainad in aeatioa
8 of the Iieperteentel   Appropriation Bill,   aupre, with rcdranoe
to pqohaaaa of aupplfee and eguipnt,         would not apply to auah
Bon. Claude       A. %'5115am6, page 4



parchares m&e by the Unemglopent Compensation                Coma5aslon
out of unmiployment oompmsatlon adm5n5stretlon               funds
sup_=lied by the federal Covernmmt.
        kctlon      22 (10)   ot aaid Appropriation   Bill   reads aa
followrr:
                 "(10)
                    United state8 81~~58 and irid.   The pamper
       ofriosr      or       of any Stats i)spaxtiments, bureaua,
                         ofilottrs
       or div51~5ons of atate aganolea are hereby authorlseb
       to make application   for ad acoapt any gifts,      grant*,
       or allotmeAt    or iunds front the Unit& atate      Oovem-
       ment to be Used OA jtate    oOOperat5VO and other Fderal
       projeots  and progmms in Texas, infiuaing     OOAStl'UQtiOA
       oi pub158 buildings,   repairs,  arid in&mminmnts.     Any or
       auoh fulsral  fun&r a6 my be 46porrltab in the State
       Treamaxy are hereby appropriatrd     to the apcroiflo pur-
       pose anthorlzod by the Federal GoverAment, and subloot
       to the llm5tatloA plaosd OA thir hot." (Underaoorlng
       oura)
       The abova uudrraoored provision   would 5AdiOate that the
general provie5oAA of 29Ot5OA 8 of the &Qartm~Atal Appropria-
tion bill  are applioable   to the sxpatndlture of ~tha fu~dr 5~
qAeatlon*   It  50 to bo  noted, howover, that SaotWa 0 (lo),
mpra, is in general kmggua~e an6 aekoe AO 8pwiiiO rrfor6noe
to the fWkdS iA the UAat@e~At       COmpeAAatiOAAdm.%AilltXmtiAA
Fun6 aa reoelve(l from the Y&ral     EovemmeAt,
      The 4Vth Legirlatura sAaote6 Eouee Bill Ho. 499, effebtlvo
Way 21, 1941, whioh OOAOOXAS the question at hand. Said Bill
reads in part fin followa~
             *Thera lr ,heraby ureatad ln the &ate Treasury
       * rrpeolal rwd tc be known as the uAWU&dOJXfitSAt  Com-
       pezmatlou hdmIn5stration Irund. All money& which are
       deposited  or paid into this fund are hereby appro-
       priated an8 made uvailabLe to the Ccxn~ssion and
       shailbe   co~tSnuoualg   available to the Comilsrion for
       expenditure in aoaordanos w~lth the prov56Ione of th5a
       Act,  and shall not lapse at any tlas or ba trarutarred
       to any other fund.     All moamye~in this fund whloh
       am reoeived from the Tumloral Govesmwmt or any agesoy
       theroot shall be exm~nded solely for the ~+?wQoBe8and iA
                                                                       585   ””

&A.   Cl.SudS A. ~5lll~ma,   pagS 8


       the amottnts found neoeaaary   by ths Social seourlty
       Boar4 for the Dropor aAd affiOieAt     abaiA5StratioA Oi
       this Aot.   The tu~4 shall oonslat of all m0ney8 appro-
       priated by this State; all WA@78 reoeived from tha
       United States of &ierloa,    or cmy a&;encg thereof,   ln-
       cludingl the ~oeial kcurit.7   BOSrd; ell ~loneya XaOaiV~
       Worn any other bouroe for suoh purp08Sfi all moneys
       Oollected by the Gmm5885O~ ar wets or teor ohargeil
       by thS Comm5ae15on  for tu~niah5ng photoaktlo      or
       oertir56d OOpiOS or ra6orda or the Co~m5885O~, or
       tee8 ohu&SU by the COoDiSSiOA for makifig audits
       puraugt   to the authority granted    in this hot, u3d
       shall also incluQ0 say monoya raoelved from lAy
       agency of the United statea of jinwrlcra or any othhsr
       State a6 ootipeA8at5oA for servioae Or fa0115t508
        rupplled to auoh agumy,    my enouAt8 r~ceivoe pUrSeAt
       to any 8urSty bond or l~sur~~oo &~olloy Or iroar other
        aouroea iOx loaaoa SustaiAd    by the UAmplOymAt
        CompSnsatlon AdPL5Aiatratlon FAA~, or by roaaOA 0r
       damage t0 SQufpmsAt or auppllea pUrChaC&       irC5 moAe78
        I@ auoh funb, and any preeSS48 raSlisSt.rror      t&o &la




       The rlrst undbrecored prov5SioA u0uia 5n45aato that    the
ignd8 %A the ~AWlIQlO$'lWAtCf3RQMl8AtioA AdmiAietI'AtiOA BAA6
should bS diaburaod  bjr tSs UAsmpkomAt CompeASStioA CWSi5885OA
in the mnnwr eirS0t04 by the f3ocial. Security Board.    The latter
Paderaoorad provision would lad%oate thcxt the 45bburacrmont of
these funds would be controlled    by the pr0v1850~8 Of ~eotion g
Of the ikpartmntel   Appropriation   Bill an4 &her appllaablo
Stat0 Laws.
      2tlll   aAOthex law relatiag     to the gut6tfOn    at hand is
$e‘,tiOA (1) of &tit316     522lb-9, ~el'IlOA'6 k?~Ot~~~%CCi~~
Statutes,   which was eAseted by the 4dth LS@.
p, 1995, Ch. 4oe.     3a id  SWtiOA  r ea & a 86 r O& Vdt   ’  l’



              "stcpte-Federal  Coopsratlonr  IA the adminis-
        tmtlon    or this hot, the COE+ULf'iWiOAShall e~op8i'ata
        tO the iulleet    OXteAt OOASiSt~At with the p2bVisiOAa
                                                                   “’“I’ 586

BOA. OlaUde A. allllame,     page 6


        0r   thisAct, with tho soala      ::eourlty Board,
        created by the Soolal L.eaurlty Act, approrul
        Auguet 14, 1985,    a8 am~nde6 J okall make suoh
        reports,  in auoh rora and containing       euoh ia-
        rormatlon 88 tiie social    Stcurity Boar4 zap rrcm
        time tc tima require,    an4 shall ccmply with suoh
        prov5o5ons a8 the Scoial Seourity u0u4 may rmm
        tlm to time rind Aeoaaaary to assure the ocrraet-
        no88 and verir5aat5on    0r tush reportsi     -4  aball
        OO~PLY with the rstxulat5oAa Draaorfbml by the
        aooial LeQW        Board ~vamlnlt     the exwndlturea
        of ouch ouxa ae say be allotte        aA pa5& to this
        %ata under xltlo III of the bocial Security ht
        for tho purpooe of asa5atl~       $A the a4m5Alstrat5~A
        or this hot.
               *Upon requmt thereror, the Commleaion ohall
        iurAiPh to an7 agenoy of the UAitd     %atea char&d
        with the a4m5A5~trat5oA 0r publlo works or aaa5atanoe
        through pub150 UnplOmAt,      the name, addr~aa,
        oreiw~     ooaupatlon, nnd amplo)waAt atatur   of aa8h
        reoiplent   or benortta and eueh reo5pleAt~a ri@sta
        to rurthsr   benefits  under this AOO.” (Underaoorlng
        ours)
      Title 5 0r the %clal  hourit  tit 58 0045f5~4 as a
0. a. c. A., Yectlons 601-&M and is not out in part IA the
flrot part or this OP~A~OA.
       To brletly sunmmlze, we rind speoiilo    1aAguago 5~
Rouse  Bill 499, supra, a~4 the DepartmAtal~i\ppropriation
Bill,  oupra, both enaotod by the 47th Legislature,   Be&uti
bs~aion, which WUld iA&iCM¶t. that the iW48 5A qu8StiOn
&mu14 be expsAde& by the Unsm@oyment Oompsnsation      ~oxwiaaion
in the manwr as dlreotrd by the %oial    Seourlt7 &ala.      ThoA,
again, there is language in both Bills which would inei6ate       5~
6 general my that ouch runes could be spent only 5~ aoaordaneo
with the Laws of this atats appllooble  to other general and
lpeo5al funds.
        Yeotlon (5) of hrticls    WBlb-9, eupra,    clearly  shows, a
logialatlve    intbnt that the fuA68 ia question should bo diS-
burned in the mmmr direotell by the Social Ijeourlty Bcar4.
IA View Or the tiAgUage iA hUW Bill i     Hen. Claude A. ~*llllamti, pago 9


     the Soala +aurity       Board,  we aoms to the concluclion tat
     the  provisions    of kation   8 of the Departmntal   Approprla-
     tion Bill,    supra, relating   to the manner and xcethod of pur-
     ahasizig supplias and equipmsnt does not apply to such pur-
     ahases nmde by the l'exarr tlnuaiployxsmt Compensation CoBpLl~sion
     out of funds in the Unemployment %mpansation        AdmInistration
     Fund obtained fror the Yoderal %marnmant when said purshasos
     are made in tha manner and method a8 raqulrad by the rules;
     regulationa,    eto. of the hoial    hourity  Board.
             'J;e trust   that   wo harm satisiactOrily      anewered     your
     guelttion.

                                                  Yours    vary   truly
   AP      L   SEP   4,   19
                                             &TTORmY      cGaEsAx. OB T.mLha
As?cfL&